i          i      i                                                                         i       i       i




                                   MEMORANDUM OPINION

                                           No. 04-10-00480-CR

                                       IN RE Cesar CALDERON

                                     Original Mandamus Proceeding1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Phylis J. Speedlin, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: July 14, 2010

PETITION FOR WRIT OF INJUNCTION DISMISSED FOR LACK OF JURISDICTION

           On June 28, 2010, relator Cesar Calderon filed a petition entitled “Motion for Injunctive

Relief and a Motion to Compel,” which we construe as a petition for writ of injunction. Relator

complains the justice court has failed to adjudicate and/or dismiss four charges against him.

           By statute, this court only has the authority to issue a writ against a “judge of a district or

county court in the court of appeals district” and other writs as necessary to enforce our appellate

jurisdiction. See TEX . GOV ’T CODE ANN . § 22.221(a)-(b) (Vernon 2004). Therefore, we have no

mandamus jurisdiction over a justice of the peace unless the issuance of the writ is necessary to

enforce our jurisdiction. We conclude the writ relator is requesting is not necessary to enforce our


           1
          … This proceeding arises out of Cause Nos. 2006-075685, 2006-076219, 2007-082159, 2008-083333, in the
Justice of the Peace, Kinney County, Texas, the Honorable Narce D. Villareal presiding.
                                                                               04-10-00480-CR



jurisdiction. Accordingly, relator’s petition for writ of injunction is DISMISSED FOR LACK OF

JURISDICTION.

                                                         PER CURIAM



DO NOT PUBLISH




                                             -2-